THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


            Ricky Rhame, Petitioner,

            v.

            Charleston County School District, Respondent.

            Appellate Case No. 2012-213148



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal from the Workers' Compensation Commission 



                             Opinion No. 27516 

                 Heard November 18, 2014 – Filed April 22, 2015 



                        REVERSED AND REMANDED


            Blake A. Hewitt and John S. Nichols, both of Bluestein
            Nichols Thompson & Delgado, of Columbia; Kenneth
            W. Harrell and Patrick L. Jennings, both of Joye Law
            Firm, of North Charleston, for Petitioner.

            Stephen L. Brown, Catherine H. Chase, and Leslie M.
            Whitten, all of Young Clement Rivers, LLP, of
            Charleston, for Respondent.


JUSTICE KITTREDGE: We granted Ricky Rhame's petition for a writ of
certiorari to review the court of appeals' decision in Rhame v. Charleston County
School District, 399 S.C. 477, 732 S.E.2d 202 (Ct. App. 2012). We are presented
with a legal question—whether an Appellate Panel of the Workers' Compensation
Commission has the authority to entertain motions for rehearing. We hold an
Appellate Panel of the Commission, on review of a single commissioner's decision,
has such authority, and we reverse the contrary decision of the court of appeals.
We remand to the court of appeals for consideration of Rhame's appeal from the
Commission.

                                         I.

Rhame filed a claim for workers' compensation benefits. The single commissioner
found the claim compensable. Respondent sought review, and the matter was
heard by an Appellate Panel of the Commission. The Appellate Panel reversed,
denying the claim. Rhame filed a motion for rehearing before the Appellate Panel.
He did not file his notice of appeal until after the Appellate Panel denied his
motion for rehearing. The notice of appeal was filed more than thirty days after
the Appellate Panel's initial denial of the claim.

The court of appeals dismissed Rhame's appeal because the notice of appeal was
not filed within thirty days from the date the Appellate Panel denied his claim.
Rhame, 399 S.C. at 482–83, 732 S.E.2d at 205. The court of appeals held that
motions for rehearing are not permitted before the Commission on review of a
single commissioner's decision. Id.

We granted Rhame's petition for a writ of certiorari, which asked this Court to
reverse the court of appeals and reinstate his appeal.

                                        II.

Whether the legislature has granted the Commission, on review of a single
commissioner's decision, the authority to entertain motions for rehearing is a
question of statutory interpretation, and this Court reviews that question de novo.
Bone v. U.S. Food Serv., 404 S.C. 67, 75, 744 S.E.2d 552, 556 (2013). Rhame
argues section 1-23-380(1) of the South Carolina Code (Supp. 2014) grants him the
right to seek rehearing before the Appellate Panel of the Commission following
review of a single commissioner's decision. We agree.
                                          III.

                                           A.

Section 1-23-380(1) provides:

      Proceedings for review are instituted by serving and filing notice of
      appeal as provided in the South Carolina Appellate Court Rules within
      thirty days after the final decision of the agency or, if a rehearing is
      requested, within thirty days after the decision is rendered. Copies of
      the notice of appeal must be served upon the agency and all parties of
      record.

(emphasis added).

"'The cardinal rule of statutory interpretation is to ascertain and effectuate the
intention of the legislature.'" Ranucci v. Crain, 409 S.C. 493, 500, 763 S.E.2d 189,
192 (2014) (quoting Sloan v. Hardee, 371 S.C. 495, 498, 640 S.E.2d 457, 459
(2007)). "'When a statute's terms are clear and unambiguous on their face, there is
no room for statutory construction and a court must apply the statute according to
its literal meaning.'" Id. (quoting Sloan, 371 S.C. at 498, 640 S.E.2d at 459). "In
interpreting a statute, '[w]ords must be given their plain and ordinary meaning
without resort to subtle or forced construction to limit or expand the statute's
operation.'" Id. (quoting Sloan, 371 S.C. at 499, 640 S.E.2d at 459).

The plain language of section 1-23-380(1) indicates that the legislature, by
including the phrase "if a rehearing is requested," intended to allow motions for
rehearing before all administrative agencies that are governed by the
Administrative Procedures Act (APA). See Lark v. Bi-Lo, Inc., 276 S.C. 130, 132,
276 S.E.2d 304, 305 (1981) (noting that the APA was enacted "to provide uniform
procedures before State Boards and Commissions" (emphasis added)). Section 1-
23-380 is titled "Judicial review upon exhaustion of administrative remedies." See
Lindsay v. S. Farm Bureau Cas. Ins. Co., 258 S.C. 272, 277, 188 S.E.2d 374, 376
(1972) ("It is 'proper to consider the title or caption of an act in aid of construction
to show the intent of the legislature.'" (quoting Univ. of S.C. v. Elliott, 248 S.C.
218, 221, 149 S.E.2d 433, 434 (1966))). The plain and common sense
interpretation envisions an expansive view of exhaustion of potential remedies
before the agency and thus promotes judicial economy and avoids unnecessary
appeals. A timely motion for rehearing falls squarely within the remedies
envisioned in section 1-23-380.1 See Woodford v. Ngo, 548 U.S. 81, 89 (2006)
("Exhaustion gives an agency an opportunity to correct its own mistakes with
respect to the programs it administers before it is haled into . . . court." (quotations
omitted)). Moreover, there is no statute that is in conflict with section 1-23-380
that precludes a motion for rehearing to an Appellate Panel, including sections 42-
17-50 and -60.

While recognizing the right to file a motion for rehearing to an Appellate Panel, we
do not construe the "if a rehearing is requested" language to mandate the filing of a
motion for rehearing. This is consistent with general administrative law. See 73
C.J.S. Public Administrative Law and Procedure § 131 (2014) ("[I]f it is apparent
from the statutes governing administrative proceedings that a motion for rehearing
is optional, it need not be pursued in order to exhaust administrative remedies.").

                                           B.

We further note that the agency promulgated regulations support our construction
of section 1-23-380. Chapter 67 of the South Carolina Code of Regulations
contains myriad regulations applicable to the Commission. For example, Articles
2 and 6 of Chapter 67 address the processing of a claim up to the hearing before a
single commissioner. Motions practice before a single commissioner is limited, as
merit-based motions are disallowed. S.C. Code Ann. Regs. 67-215 (2012).2

1
  We recognize that many courts across the country follow the general rule that
"[a]n administrative agency ordinarily has the inherent authority or power to
reconsider, or to reopen, a prior decision provided that such occurs within a
reasonable time after the decision was made." 2 Am. Jur. 2d Administrative Law §
362 (2014) (compiling cases); see also In re Crawford, 205 S.C. 72, 95, 30 S.E.2d
841, 850 (1944) (Stukes, J., concurring) (finding that the Commission has the
"inherent and implied power" to grant rehearing). Given the clear statutory
authority allowing a motion for rehearing, we do not reach the question of an
administrative tribunal's inherent authority.
2
  We find a review of Article 2 compels the conclusion that it is primarily
applicable to the filing and processing of a claim through the hearing before the
single commissioner, often referred to as the "jurisdictional commissioner" by the
Commission. Regulation 67-215 is plainly limited to motions to the single
commissioner. See 8 S.C. Code Ann. Regs. 67-215(G) (2012) ("The jurisdictional
commissioner may consider the motion after the opposing party has had ten days
notice of the motion and shall grant or deny the relief requested." (emphasis
Conversely, the procedure for review by an Appellate Panel of a single
commissioner's decision is contained in Article 7 of Chapter 67, entitled "review
and hearing." 8 S.C. Code Ann. Regs. 67-701(A) (2012). An Appellate Panel is
considered the ultimate fact-finder. See Houston v. Deloach & Deloach, 378 S.C.
543, 551, 663 S.E.2d 85, 89 (Ct. App. 2008) ("The final determination of witness
credibility and the weight assigned to the evidence is reserved to the appellate
panel. Where there are conflicts in the evidence over a factual issue, the findings
of the appellate panel are conclusive." (citations omitted)).3

Unlike Article 2, there is no provision in Article 7 disallowing merits-based
motions to the Appellate Panel. Moreover, regulation 67-712 authorizes "higher
court review" and expressly incorporates "Rule 203(b)(6), SCACR." Rule
203(b)(6), SCACR is titled "Appeals from administrative tribunals" and provides
the notice of appeal shall be served "within thirty (30) days after receipt of the
decision. If a timely petition for rehearing is filed with the administrative tribunal,
the time to appeal for all parties shall be stayed and shall run from receipt of the
decision granting or denying that motion." This rule, expressly incorporated into
the regulations of the Commission, clearly envisions a procedure for seeking
rehearing before the Appellate Panel.

                                          IV.

We hold Rhame's motion for rehearing to the Appellate Panel was proper and
stayed the time for serving the notice of appeal for thirty days from receipt of the
decision denying the motion. We remand to the court of appeals to consider
Rhame's appeal.4

added)). The dissent misapprehends the reach of Article 2 in general and
Regulation 67-215 in particular. As much as the dissent wants to create a conflict
between the statute and the regulations, none exists.
3
   As noted, at the Commission, it is the Appellate Panel that makes the final
agency decision and compensability determination. Moreover, and while perhaps
paradoxical, credibility and factual determinations are also made by the Appellate
Panel, not the single commissioner. It is for this reason that a motion for rehearing
is proper before the Appellate Panel and not the single commissioner.
4
 We overrule all cases that disallow a motion for rehearing to the full
Commission or Appellate Panel.
REVERSED AND REMANDED.

TOAL, C.J., BEATTY and HEARN, JJ., concur. PLEICONES, J., dissenting
in a separate opinion.
JUSTICE PLEICONES: I respectfully dissent as in my view the Appellate Panel
of the Workers' Compensation Commission has no authority to entertain petitions
for rehearing. I would therefore affirm the Court of Appeals' dismissal of
Claimant's appeal as untimely.

    I.   Section 1–23–380(1)
The majority holds that the "if rehearing is requested" language from § 1–23–
380(1), a statute outlining the procedures for obtaining judicial review of an
administrative decision, confers upon the Appellate Panel the authority to entertain
petitions for rehearing. I disagree.

In my opinion, the majority's reliance on Lark v. Bi-Lo, Inc., 276 S.C. 130, 276
S.E.2d 304 (1981) is misplaced. The uniformity addressed in Lark clarified that
the standard of review applicable to a decision of the Workers' Compensation
Commission is substantial evidence, rather than the previous "any evidence"
standard. 276 S.C. at 135–37, 276 S.E.2d 306–07. Lark therefore established
uniformity in the judicial review of an agency decision; it did not however
establish procedures applicable in the practice before every administrative agency.
Accordingly, Lark does not support the majority's broad interpretation of § 1–23–
380.

Further, the majority does not explain how its interpretation of § 1–23–380 can be
read in consonance with agency–specific statutes and regulations setting forth
individualized procedures in the practice before different agencies. See S.C. Code
Ann. § 58-27-2150 (1976) (granting the Public Service Commission the authority
to rehear its decisions), S.C. Code Ann. Reg. 28-24 (West 2012) (conferring the
same authority upon the Department of Consumer Affairs), S.C. Code Ann. Reg.
61-72.806 (West 2012) (doing the same for the Department of Health and
Environmental Control). In contrast to these provisions, there is no statute or
regulation granting the Commission the authority to entertain petitions for
rehearing. Cf. S.C. Code Ann. Reg. 67-215 (West 2012) (stating the Workers'
Compensation Commission "will not address a motion involving the merits").5 In
light of these agency–specific statutes and regulations, I decline to interpret § 1–
23–380(1) in a manner that renders these provisions as surplusage. See CFRE,
L.L.C. v. Greenville Cnty. Assessor, 395 S.C. 67, 74, 716 S.E.2d 877, 881 (2011)
(declining to interpret a statute in a manner that rendered as surplusage any word,

5
 I can find no support for the majority's position that Regulation 67–215 applies
only to proceedings before the single commissioner.
clause, sentence, provision, or part since the Legislature "obviously intended [the
statute] to have some efficacy; or the [L]egislature would not have enacted it into
law"). Since the Commission is a creature of statute and has only that authority
granted to it by the Legislature, and since there is no statute or regulation granting
the Commission the authority to entertain petitions for rehearing, I would hold the
Court of Appeals properly dismissed Claimant's appeal. See Med. Soc'y of S.C. v.
Med. Univ. of S.C., 334 S.C. 270, 275, 513 S.E.2d 352, 355 (1999) ("An agency
created by statute has only the authority granted to it by the legislature.").

   II.    Regulation 67–712

The majority ascribes significance to the reference to Rule 203(b)(6), SCACR, in
Regulation 67–712 to support its holding that the Commission has the authority to
entertain petitions for rehearing. I disagree.

The reference to Rule 203(b)(6), SCACR, in Regulation 67–712 reflects an
acknowledgment that judicial review of a decision by the Workers' Compensation
Commission is now had at the Court of Appeals, rather than at the circuit court as
was the case before the 2006 amendment to § 1–23–380. Like § 1–23–380(1),
Rule 203(b)(6) simply acknowledges that some administrative agencies permit
petitions for rehearing. When an agency has the authority to entertain such
petitions, and rehearing is sought at that agency, the time for seeking judicial
review of that agency's decision is not triggered until rehearing is granted or
denied. Here, there is no grant of authority for the Commission to entertain
petitions for rehearing. Therefore, the time for filing a notice of appeal began after
the Appellate Panel denied the claim. See S.C. Code Ann. § 42–17–60 (Supp.
2014) (establishing thirty days as the time within which a party may seek review of
a Commission's decision to the Court of Appeals). The Court of Appeals therefore
properly dismissed the appeal since it was not filed within thirty days from the date
the Appellate Panel denied the claim. Consequently, I would affirm the Court of
Appeals' decision to dismiss Claimant's appeal as untimely.

   III.   Conclusion
The Legislature has not granted the Commission the authority to entertain petitions
for rehearing. The Commission therefore has no such authority, and the Court of
Appeals properly determined the timeline for seeking judicial review of the
Commission's decision was triggered when the Appellate Panel issued its decision.
I would therefore affirm the Court of Appeals' dismissal of Claimant's appeal since
it was not filed within thirty days of the Appellate Panel's decision.